Per Curiam.

We have reviewed the record and concur in the board’s findings of misconduct. However, we also agree with the parties as to the sanction respondent should receive, particularly in view of the public reprimand respondent received in 1983. Cuyahoga Cty. Bar Assn. v. Snow (May 11, 1983), D.D. No. 83-5. Thus, we order that respondent be suspended from the practice of law in Ohio for a period of six months; however, we suspend imposition of this sanction on the condition that respondent complete a two-year monitored probation, provided that during this period no disciplinary complaints against respondent are certified to the board by a probable cause panel. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Douglas and Pfeifer, JJ., dissent.